      Case 5:21-cv-00019-MTT-CHW Document 9 Filed 08/11/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

JULIUS WHITE,                    :
                                 :
                 Plaintiff,      :
                                 :
           VS.                   :               NO. 5:21-CV-00019-MTT-CHW
                                 :
FAMILY DOLLAR, et al.,           :
                                 :
                 Defendants.     :
________________________________ :

                        ORDER AND RECOMMENDATION

       In accordance with the Court’s previous orders and instructions, pro se Plaintiff

Julius White has recast his complaint (ECF No. 7) and filed a non-prisoner motion for leave

to proceed in forma pauperis (ECF No. 8).              For the following reasons, it is

RECOMMENDED that Plaintiff’s claims against Defendants be DISMISSED without

prejudice. Plaintiff’s motion for leave to proceed in forma pauperis is GRANTED for

purposes of this Recommendation only.

            PRELIMINARY REVIEW OF PLAINTIFF’S COMPLAINT

       I.     Standard of Review

       In accordance with the Prison Litigation Reform Act (“PLRA”), the district courts

are obligated to conduct a preliminary screening of every complaint filed by a plaintiff who

is proceeding IFP. See 28 U.S.C. § 1915(e). It also appears that Plaintiff was a prisoner at

the time he filed this action, and so his claims are also subject to preliminary screening

under 28 U.S.C. § 1915A. The standards of review under these statutes are the same.
      Case 5:21-cv-00019-MTT-CHW Document 9 Filed 08/11/21 Page 2 of 5




When conducting preliminary screening, the Court must accept all factual allegations in

the complaint as true. Boxer X v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006), abrogated

in part on other grounds by Wilkins v. Gaddy, 559 U.S. 34, 37 (2010). Pro se pleadings,

like the one in this case, are “held to a less stringent standard than pleadings drafted by

attorneys and will, therefore, be liberally construed.” Hughes v. Lott, 350 F.3d 1157, 1160

(11th Cir. 2003) (internal quotation marks omitted). Still, the Court must dismiss a prisoner

complaint if it is frivolous, malicious, or fails to state a claim upon which relief may be

granted or if it seeks monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915(e)(2)(B).

       A claim is frivolous if it “lacks an arguable basis either in law or in fact.” Miller v.

Donald, 541 F.3d 1091, 1100 (11th Cir. 2008) (internal quotation marks omitted). The

Court may dismiss claims that are based on “indisputably meritless legal” theories and

“claims whose factual contentions are clearly baseless.” Id. A complaint fails to state a

claim if it does not include “sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The factual allegations in a

complaint “must be enough to raise a right to relief above the speculative level” and cannot

“merely create[] a suspicion [of] a legally cognizable right of action.” Twombly, 550 U.S.

at 555 (first alteration in original). In other words, the complaint must allege enough facts

“to raise a reasonable expectation that discovery will reveal evidence” supporting a claim.

Id. at 556. “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

                                              2
      Case 5:21-cv-00019-MTT-CHW Document 9 Filed 08/11/21 Page 3 of 5




       II.    Factual Allegations and Plaintiff’s Claims

       Plaintiff’s claims arise from an incident that occurred on or about February 4, 2019.

Recast Compl. 4, ECF No. 7. According to the Recast Complaint, which is the operative

pleading in this case, Plaintiff received a counterfeit five-dollar bill as change at a Family

Dollar store in Milledgeville, Georgia. Id. Plaintiff claims that he “went back the next day

to resolve the issue and spoke with the store manager,” Defendant Hurt. Id. Defendant

Hurt apparently accused Plaintiff of lying about the incident, “which led to a verbal

argument” that caused Plaintiff’s blood pressure to go “sky high.” Id. at 5. Plaintiff sought

treatment for his elevated blood pressure at Oconee Regional Medical after the incident.

Id. Plaintiff further alleges that he has attempted to “resolve[] this issue” with Family

Dollar for more than eighteen months, but to no avail.             Id.   He seeks monetary

compensation in the amount of five billion dollars for his medical bills and the “emoitnal

[sic] and mental stress” that resulted from this incident. Id.

       “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins.

Co. of Am., 511 U.S. 375, 377 (1994). This means that federal courts “possess only that

power authorized by Constitution and statute[.]” Id. In other words, this Court may only

hear a case over which it has subject matter jurisdiction. See id. There are generally three

ways a party may establish subject matter jurisdiction in federal court: “(1) jurisdiction

pursuant to a specific statutory grant; (2) federal question jurisdiction pursuant to 28 U.S.C.

§ 1331; or (3) diversity jurisdiction pursuant to 28 U.S.C. § 1332.” Hallett v. Ohio, 711 F.

App’x 949, 950 (11th Cir. 2017) (per curiam).           “[T]he party invoking the court’s

jurisdiction bears the burden of proving the existence of federal jurisdiction,” and if “the

                                              3
      Case 5:21-cv-00019-MTT-CHW Document 9 Filed 08/11/21 Page 4 of 5




district court lacks subject matter jurisdiction, it has no power to render a judgment on the

merits” and should dismiss the complaint. Id.

       In this case, Plaintiff recast his claims on the Court’s standard complaint form,

which requires him to assert a basis for the Court’s jurisdiction over his claims. Plaintiff

marked the box indicating that he was suing federal officials in what is known as a Bivens

action. Recast Compl. 3, ECF No. 7. A plaintiff bringing a Bivens claim is suing federal

officials in their individual capacities for violating the plaintiff’s constitutional rights. See

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 395-96

(1971). The only individuals whom Plaintiff identifies as Defendants in this case, however,

are private citizens; there are no federal actors involved in the incident described in the

Recast Complaint. Plaintiff has thus failed to establish that Bivens provides a basis for

federal subject matter jurisdiction in this case.

       Plaintiff has also failed to assert facts establishing any other basis for federal court

jurisdiction in this case; he does not allege facts suggesting that he has a claim “arising

under the Constitution, laws, or treaties of the United States” under 28 U.S.C. § 1331 or

facts showing that this case is between citizens of different states under 28 U.S.C. § 1332.

Because Plaintiff has failed to allege that this Court has subject matter jurisdiction over his

claims, his Recast Complaint should be dismissed without prejudice. Hallett, 711 F. App’x

at 951 (holding that district court did not err in dismissing complaint for lack of subject

matter jurisdiction where plaintiff “alleged that jurisdiction was proper under Bivens” but

“failed to name any federal official as a defendant”); see also Mulkey v. Land Am. Title

Assoc., 345 F. App’x 525, 526-27 (11th Cir. 2009) (per curiam) (affirming dismissal of

                                               4
       Case 5:21-cv-00019-MTT-CHW Document 9 Filed 08/11/21 Page 5 of 5




claims for lack of subject matter jurisdiction where it was “unclear where Defendants

resided for diversity jurisdiction purposes” and “nothing in the complaint” indicated that

defendants were state actors and thus subject to suit under 42 U.S.C. § 1983). 1

        III.    Conclusion

        For the foregoing reasons, Plaintiff’s motion to proceed in forma pauperis (ECF No.

8) is GRANTED for purposes of this Recommendation only, but it is RECOMMENDED

that Plaintiff’s federal claims against Defendants are DISMISSED without prejudice.

                                             OBJECTIONS

        Pursuant to 28 U.S.C. § 636(b)(1), the parties may serve and file written objections

to these recommendations with the Honorable Marc T. Treadwell, Chief United States

District Judge, WITHIN FOURTEEN (14) DAYS after being served with a copy of this

Recommendation. The parties may seek an extension of time in which to file written

objections, provided a request for an extension is filed prior to the deadline for filing written

objections. Failure to object in accordance with the provisions of § 636(b)(1) waives the

right to challenge on appeal the district judge’s order based on factual and legal conclusions

to which no objection was timely made. See 11th Cir. R. 3-1.

        SO ORDERED AND RECOMMENDED, this 11th day of August, 2021.


                                                  s/ Charles H. Weigle
                                                  Charles H. Weigle
                                                  United States Magistrate Judge
1
  A claim under 42 U.S.C. § 1983 is similar to a Bivens claim, but a § 1983 claim is brought against a state
actor who has allegedly violated an individual’s federally-protected rights. See, e.g., Hale v. Tallapoosa
Cnty., 50 F.3d 1579, 1582 (11th Cir. 1995). Plaintiff fails to allege that any of the named Defendants are
state actors, and therefore he cannot demonstrate that § 1983 provides a basis for subject matter in this case
either.

                                                      5
